
	

114 HR 1826 IH: Fishing Economy Improvement Act
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1826
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Sablan (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To reauthorize the Magnuson-Stevens Fishery Conservation and Management Act, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Fishing Economy Improvement Act. 2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
 3.Amendments to definitionsSection 3 (16 U.S.C. 1802) is amended— (1)by inserting after paragraph (1) the following:
				
 (1a)The term artisanal fishing means subsistence or small scale traditional fishing involving fishing households (as opposed to commercial companies)—
 (A)using a relatively small amount of capital and energy and relatively small fishing vessels (if any);
 (B)making short fishing trips, close to shore; and (C)mainly for local consumption.;
 (2)by inserting after paragraph (27) the following:  (27a)The term marine aquaculture means the propagation and rearing of aquatic species in controlled or selected environments in the exclusive economic zone.; and
 (3)in paragraph (16), by adding at the end the following: Such term does not include marine aquaculture.. 4.Amendments relating to highly migratory species (a)Participation for United States territoriesSection 102 (16 U.S.C. 1812) is amended by adding at the end the following:
				
 (d)United States territoriesThe Secretary shall ensure participation for, and consider the interests of, United States territories and their fishing communities in managing highly migratory species that frequent the exclusive economic zone adjoining such territories..
			(b)Appointments to Commission for the Conservation and Management of Highly Migratory Fish Stocks in
 the Western and Central Pacific OceanSection 503 of the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6902) is amended by striking subsection (a) and inserting the following:
				
					(a)United States Commissioners
 (1)In generalThe United States shall be represented on the Commission by 5 United States Commissioners. The President shall appoint individuals to serve on the Commission at the pleasure of the President. In making the appointments, the President shall select Commissioners from among individuals who are knowledgeable or experienced concerning highly migratory fish stocks in the Western and Central Pacific Ocean.
 (2)Required AppointmentsOf the Commissioners appointed under paragraph (1)— (A)one shall be an officer or employee of the Department of Commerce;
 (B)one shall be the chairman or another member of the Western Pacific Fishery Management Council; (C)one shall be the chairman or another member of the Pacific Fishery Management Council; and
 (D)one shall be a resident of American Samoa, Guam, or the Commonwealth of the Northern Mariana Islands who is not a member of the Western Pacific Fishery Management Council.
							(3)Terms
 (A)In generalThe term of a Commissioner shall be 3 years. (B)Council AppointeesA Commissioner who is appointed as a member of the Pacific Fishery Management Council or Western Pacific Fishery Management Council and whose term on that Council ends during his or her term as Commissioner may complete the current term as Commissioner but shall not be eligible for reappointment.
 (C)Limit on consecutive termsAn individual appointed under paragraph (1) shall not be eligible to serve more than 2 consecutive terms as a Commissioner.
 (D)Rotation of territorial AppointmentsAppointments under paragraph (2)(D) shall be rotated among residents of American Samoa, Guam, and the Northern Mariana Islands to ensure equal representation of such territories.
 (4)ChairmanThe United States Commissioners may adopt such rules of procedure as they find necessary and to select a chairman from among such Commissioners who are officers or employees of the United States Government..
			(c)Use of Western Pacific Sustainable Fisheries Fund
 (1)In generalSection 204(e)(7) (16 U.S.C. 1824(e)(7)) is amended— (A)in subparagraph (A), by inserting except as provided in subparagraph (D), after (A);
 (B)in subparagraph (B)— (i)by inserting except as provided in subparagraph (D), after (B); and
 (ii)by striking and after the semicolon at the end; (C)in subparagraph (C)—
 (i)by inserting except as provided in subparagraph (D), after (C); and (ii)by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (D)in the case of funds that are attributable to a particular U.S. Participating Territory under section 113 of division B of Public Law 112–55 (125 Stat. 603) and any regulation approving or otherwise giving effect to such agreement, or any subsequent agreement, the Treasury of the U.S. Participating Territory to which those funds are attributed under this Act.
							.
 (2)Catch limit arrangement fundingSection 113(b) of division B of Public Law 112–55 (125 Stat. 603) is amended— (A)by striking Western Pacific Regional Fisheries Management Council and inserting Secretary;
 (B)by adding and after the semicolon at the end of paragraph (1); (C)in paragraph (2)—
 (i)by striking use and inserting transfer; (ii)by striking only; and
 (iii)by striking ; and and inserting or for such other purposes as the government of the U.S. Participating Territory determines.; and (D)by striking paragraph (3).
					5.Amendments relating to regional fishery management councils
 (a)AmendmentsSection 302 (16 U.S.C. 1852) is amended as follows: (1)In subsection (a)(1)—
 (A)in subparagraph (A)— (i)by striking 18 and inserting 19; and
 (ii)by inserting before the period at the end the following: and one appointed by the Secretary who is a member of the Mid-Atlantic Fishery Management Council nominated by the members of such Council to represent the interests of participants in fisheries under the jurisdiction of such Council; and
 (B)in subparagraph (B)— (i)by striking 21 and inserting 22; and
 (ii)by inserting before the period at the end the following: and one appointed by the Secretary who is a member of the New England Fishery Management Council nominated by the members of such Council to represent the interests of participants in fisheries under the jurisdiction of such Council.
 (2)In subsection (a)(2), by adding at the end the following: Each Council shall reflect the interests of any Indian tribes, Alaskan Natives, Pacific Insular Areas, and other individuals engaged in artisanal fishing within the Council’s jurisdiction..
 (3)In subsection (b)(2)— (A)in subparagraph (A), by striking or recreational and inserting , recreational, or artisanal fishing; and
 (B)in subparagraph (C), in the second sentence, by inserting , and in the case of the Governor of Alaska with the artisanal fishing interests of the State, after interests of the State. (4)In subsection (b)(2)(B), by striking and recreational and inserting , recreational, and artisanal.
 (5)In subsection (e), by adding at the end the following:  (6)To the extent possible, each Council shall minimize the amount and cost of member and staff travel by use of electronic means for remote participation during meetings, including for voting.. 
 (b)Report on Western Pacific Fishery Management CouncilThe Comptroller General of the United States shall within 180 days after the date of the enactment of this Act investigate and report to the Congress on the operations of the Western Pacific Fishery Management Council. Such investigation and report shall include—
 (1)a full accounting of all grant money received and distributed by the Council for the 10 years preceding the enactment of this Act, including an analysis of the deliverables and results of all grant-funded projects; and
 (2)the involvement of Council staff in the preparation and submission of the 2012 petition to remove protections for the green sea turtle under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				6.Transparency and public process
 (a)AdviceSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended by adding at the end the following: Each scientific and statistical committee shall develop such advice in a transparent manner and allow for public involvement in the process..
 (b)MeetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:  (G)Each Council shall make available on the Internet website of the Council—
 (i)to the extent practicable, a Web cast or a live audio or video broadcast of each meeting of the Council, and of the Council Coordination Committee established under subsection (l), that is not closed in accordance with paragraph (3); and
 (ii)an audio or video recording (if the meeting was in person or by video conference), or a searchable audio recording or written transcript, of each meeting of the Council and of the meetings of committees referred to in section 302(g)(1)(B) of the Council, by not later than 30 days after the conclusion of the meeting.
 (H)The Secretary shall maintain and make available to the public an archive of Council and scientific and statistical committee meeting audios, videos, and transcripts made available under clauses (i) and (ii) subparagraph (G)..
			7.Amendments relating to fishery management plans
 (a)Inclusion of artisanal fishing sectorsSection 303(a)(13) (16 U.S.C. 1853(a)(13)) is amended by inserting artisanal, after include a description of the commercial, recreational,. (b)State dungeness crab management authoritySection 203 of Public Law 105–384 (16 U.S.C. 1856 note) is amended—
 (1)by striking subsection (i); and (2)by redesignating subsection (j) as subsection (i).
				8.Improving fisheries data collection
			(a)Electronic monitoring
				(1)Issuance of guidance
 (A)RequirementThe Secretary of Commerce shall issue guidance regarding the use of electronic monitoring for the purposes of monitoring fisheries that are subject to the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
 (B)ContentThe guidance shall— (i)distinguish between monitoring for data collection and research purposes and monitoring for compliance and enforcement purposes; and
 (ii)include minimum criteria, objectives, or performance standards for electronic monitoring. (C)ProcessIn issuing the guidance the Secretary shall—
 (i)consult with the Regional Fishery Management Councils and interstate fishery management commissions;
 (ii)publish the proposed guidance; and (iii)provide an opportunity for the submission by the public of comments on the proposed guidance.
						(2)Implementation of monitoring
 (A)In generalSubject to subparagraph (B), and after the issuance of the final guidance, a Council, or the Secretary for fisheries referred to in section 302(a)(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(3)), may, in accordance with the guidance, on a fishery-by-fishery basis and consistent with the existing objectives and management goals of a fishery management plan and the Act for a fishery issued by the Council or the Secretary, respectively, amend such plan—
 (i)to incorporate electronic monitoring as an alternative tool for data collection and monitoring purposes or for compliance and enforcement purposes (or both); and
 (ii)to allow for the replacement of a percentage of on-board observers with electronic monitoring. (B)ComparabilitySubparagraph (A) shall apply to a fishery only if the Council or Secretary, respectively, determines that such monitoring will yield comparable data collection and compliance results.
 (3)Pilot projectsBefore the issuance of final guidance, a Council, or the Secretary for fisheries referred to in section 302(a)(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(3)), may, subject to the requirements of such Act, on a fishery-by-fishery basis, and consistent with the existing objectives and management goals of a fishery management plan for a fishery issued by the Council or the Secretary, respectively, conduct a pilot project for the use of electronic monitoring for the fishery.
 (4)DeadlineThe Secretary shall issue final guidance under this subsection by not later than 12 months after the date of enactment of this Act.
 (b)Video and acoustic survey technologiesThe Secretary shall work with the Regional Fishery Management Councils and nongovernmental entities to develop and implement the use pursuant to the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) of video survey technologies and expanded use of acoustic survey technologies.
			9.Cooperative research and management program
 (a)PlanSection 318 (16 U.S.C. 1867) is amended— (1)in subsection (a), by inserting (1) before the first sentence, and by adding at the end the following:
					
 (2)Within one year after the date of enactment of the Fishing Economy Improvement Act, and after consultation with the Councils, the Secretary shall publish a plan for implementing and conducting the program established in paragraph (1). Such plan shall identify and describe critical regional fishery management and research needs, including for data-poor stocks for which limited scientific or commercial information is available, possible projects that may address those needs, and estimated costs for such projects. The plan shall be revised and updated every 5 years, and updated plans shall include a brief description of projects that were funded in the prior 5-year period and the research and management needs that were addressed by those projects.;
 (2)in subsection (b), by striking in consultation with the Secretary. and inserting . Each Council shall provide a list of such needs to the Secretary on an annual basis, identifying and prioritizing such needs.;
 (3)in subsection (c)— (A)in the heading, by striking funding and inserting priorities; and
 (B)in paragraph (1), by striking all after including and inserting an em dash, followed on the next line by the following:  (A)the use of fishing vessels or acoustic or other marine technology;
 (B)expanding the use of electronic catch reporting programs and technology; and (C)improving monitoring and observer coverage through the expanded use of electronic monitoring devices and satellite tracking systems such as vessel monitoring systems (VMS) on small vessels.
							; and
 (4)by adding at the end the following:  (g)Acceptance of fundingThe Secretary may, using the authority established under section 208 of Public Law 109–479 (16 U.S.C. 1891b), accept and use funding from other Federal agencies, academic institutions, persons, including fishery participants, and nongovernmental organizations to expand cooperative fisheries research and management efforts, including efforts to improve data collection in recreational fisheries, for the purposes of improving management certainty and outcomes..
				(b)Allocation Exception
 (1)In generalSection 208 of the Magnuson-Stevens Fishery Conservation and Management Reauthorization Act of 2006 (16 U.S.C. 1891b) is amended—
 (A)in the section heading, by inserting Zeke Grader before Fisheries Conservation and Management Fund; (B)in subsection (a), by inserting Zeke Grader before Fisheries Conservation and Management Fund;
 (C)in subsection (c), by striking  Fishery Conservation and Management Fund each place it appears and inserting Zeke Grader Fisheries Conservation and Management Fund; and (D)by adding at the end the following:
						
 (f)Allocation exceptionNotwithstanding subsection (d), the Secretary may apportion monies from the Fund to a specific project or region if such monies were identified by the Council that designated them for inclusion in the Fund under subsection (c)(1), or by the appropriation Act, State, public source, or nonprofit or organization from which received under subsection (c)(2), as being deposited for that specific project or region..
 (2)Clerical amendmentThe table of contents is amended by striking the item relating to section 208 and inserting the following:
					
						
							Sec. 208. Zeke Grader Fisheries Conservation and Management Fund..
 (3)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Fisheries Conservation and Management Fund is deemed to be a reference to the Zeke Grader Fisheries Conservation and Management Fund.
				10.Gulf of Mexico fisheries cooperative research and red snapper management
 (a)Reporting and data collection programThe Secretary of Commerce shall— (1)in conjunction with the States, the Gulf of Mexico Fishery Management Council, and the recreational fishing sectors, develop and implement a real-time reporting and data collection program for the Gulf of Mexico red snapper fishery using available technology; and
 (2)make implementation of this subsection a priority for funds received by the Secretary and allocated to the Gulf of Mexico region under section 2 of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3).
 (b)Stock surveys and stock assessmentsThe Secretary of Commerce, acting through the National Marine Fisheries Service Regional Administrator of the Southeast Regional Office, shall for purposes of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.)—
 (1)develop a schedule of stock surveys and stock assessments for the Gulf of Mexico Region and the South Atlantic Region for the 5-year period beginning on the date of the enactment of this Act and for every 5-year period thereafter;
 (2)direct the Southeast Science Center Director to implement such schedule; and (3)in such development and implementation—
 (A)give priority to those stocks that are commercially or recreationally important; and (B)ensure that each such important stock is surveyed at least every 5 years.
 (c)Use of fisheries information in stock assessmentsThe Southeast Science Center Director shall ensure that fisheries information made available through fisheries programs funded under Public Law 112–141 is incorporated as soon as possible into any fisheries stock assessments conducted after the date of the enactment of this Act.
			11.Recreational fishing data
 (a)Recreational data collectionSection 401(g) (16 U.S.C. 1881(g)) is amended by redesignating paragraph (4) as paragraph (5), and by inserting after paragraph (3) the following:
				
					(4)Federal-state partnerships
 (A)EstablishmentThe Secretary shall establish partnerships with States to develop best practices for implementation of State programs that are exempted under paragraph (2).
 (B)GuidanceThe Secretary shall develop guidance, in cooperation with the States, that details best practices for administering State programs that are exempted under paragraph (2), and provide such guidance to the States.
 (C)Biennial reportThe Secretary shall submit to the Congress and publish biennial reports that include— (i)the estimated accuracy of the registry program established under paragraph (1) and of State programs that are exempted under paragraph (2);
 (ii)priorities for improving recreational fishing data collection; and (iii)an explanation of any use of information collected by such State programs and by the Secretary, including a description of any consideration given to the information by the Secretary.
 (D)State grant programThe Secretary shall make grants to States to improve implementation of State programs consistent with this subsection. The Secretary shall prioritize such grants based on the ability of the grant to improve the quality and accuracy of such programs..
			(b)Study of recreational fisheries data
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Commerce shall enter into an agreement with the National Research Council of the National Academy of Sciences to study the implementation of the programs described in section 401 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881). The study shall—
 (A)provide an updated assessment of recreational survey methods established or improved since the publication of the Council’s report entitled Review of Recreational Fisheries Survey Methods (2006);
 (B)evaluate the extent to which the recommendations made in that report were implemented pursuant to subsection (g)(3)(B) of that section; and
 (C)examine any limitations of the Marine Recreational Fishery Statistics Survey and the marine recreational information program established under subsection (g)(3)(A) of that section.
 (2)ReportNot later than 1 year after entering into an agreement under paragraph (1) the Secretary shall submit a report to Congress on the results of the study under paragraph (1).
				12.Marine aquaculture
 (a)Regulatory frameworkWithin 1 year after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Secretaries of the Army, the Interior, and Health and Human Services, and with the Administrator of the Environmental Protection Agency, shall submit a report to Congress detailing a comprehensive framework for permitting and regulating marine aquaculture operations.
 (b)FundingThe report under subsection (a) shall include recommendations for making any regulatory program self-sustaining without additional appropriations.
 (c)Limitation on adverse effectsThe report shall include detailed recommendations for how to ensure that marine aquaculture operations do not have any adverse effect on fisheries or fisheries ecosystems, including on water quality, habitat, forage, genetic diversity, and resiliency.
			13.Shoreside commercial fishing support grants
 (a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended by adding at the end the following:  321.Shoreside commercial fishing support grants (a)In generalThe Secretary may make competitive grants to persons eligible under subsection (b) to support, pursuant to the national standard set forth in section 301(8), programs that address needs of fishing communities by—
 (1)providing health promotion and disease prevention services, including— (A)preventive health services and assessments;
 (B)mental health services and assessments; (C)substance abuse prevention, treatment, rehabilitation, and education; or
 (D)immunization services; (2)providing financial planning education and other services to improve the financial stability of families and small businesses, including regarding budgeting, forecasting, retirement planning, college financing, or estate planning;
 (3)supporting positive community response to tragedies at sea; or (4)workforce development training, including—
 (A)community health worker training for fishing community members; (B)apprentice programs to train inexperienced fishermen participating in sustainable fisheries; and
 (C)volunteer oil handling classes taught by an experienced commercial vessel operator. (b)Eligible personsAny municipality, port authority, other appropriate public entity, not-for-profit organization, or other qualified person, that provides shoreside commercial fishing support shall be eligible for a grant under this section.
 (c)Survey of needsThe Secretary shall conduct demographic surveys of commercial fishermen and their family members to identify needs of fishing communities that can be addressed by grants authorized by this section.
 (d)Authorization of appropriationsFor grants under this section there is authorized to be appropriated to the Secretary $8,000,000 for each of fiscal years 2016 through 2025..
 (b)Clerical amendmentThe table of contents in the first section is amended by adding at the end the following:   Sec. 321. Shoreside commercial fishing support grants.’’.. 14.Saltonstall-Kennedy Act reformSection 2(b) of the Act of August 11, 1939 (commonly known as the Saltonstall-Kennedy Act) (15 U.S.C. 713c–3(b)), is amended—
 (1)by striking (1); (2)by striking and ending on June 30, 1957,;
 (3)by striking moneys the first place it appears and inserting monies; and (4)by striking shall be maintained in a separate fund only for and all that follows and inserting and shall only be used for the purposes described under subsection (c)..
			15.Fisheries disaster declarations
 (a)Treatment of California proclamation and executive orderThe Proclamation of State Emergency and associated Executive Order issued by Governor Edmund G. Brown, Jr. on January 17, 2014, shall be considered a request by the Governor for the Secretary of Commerce to use the Secretary’s authorities under section 312(a) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)) to determine that a fishery resource disaster exists for fisheries that originate within the Central Valley Project service area.
			(b)Deadline for determination
 (1)In generalSection 312(a) (16 U.S.C. 1861a(a)) is amended by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), and by inserting after paragraph (1) the following:
					
 (2)The Secretary shall make a determination regarding a request from a Governor under paragraph (1) within 90 days after receiving the request..
 (2)Application with respect to California proclamation and Executive Order Paragraph (2) of such section, as inserted by the amendment made by paragraph (1) of this subsection, shall be applied with respect to the proclamation and Executive Order referred to in paragraph (1) by substituting the date of the enactment of this Act for receiving the request.
				16.Fisheries data collection and storage modernization
 (a)In generalThe Secretary of Commerce shall seek to enter into an agreement with the United States Digital Service within 90 days after the date of the enactment of this Act, under which the Service shall make recommendations to modernize and streamline the fishery data collection, processing, analysis, and storage systems of the National Marine Fisheries Service.
 (b)Access to data systemsUnder the agreement, the Secretary shall provide the United States Digital Service with access to all data collection, processing, analysis, and storage systems of the National Marine Fisheries Service and any other information necessary to enable the development of recommendations that will ensure the optimization and modernization of such systems.
 (c)Implementation of recommendationsThe Secretary shall implement any recommendations made by the United States Digital Service. 17.Authorization of appropriationsSection 4 (16 U.S.C. 1803) is amended—
 (1)by striking this Act and all that follows through (7) and inserting this Act; and (2)by striking fiscal year 2013 and inserting each of fiscal years 2016 through 2021.
			
